                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

DAVID W. SPINDLE,                 §
                                  §
                     PLAINTIFF,   §
                                  §
VS.                               §         CIVIL ACTION NO. 4:18-CV-818
                                  §
CKJ TRUCKING, LP,                 §
CKJ TRANSPORT OF NORTH TEXAS, LLC §
                                  §
                     DEFENDANT.   §

                       JOINT FINAL PRETRIAL ORDER

   This cause came before the Court at a pretrial management conference held

on January 6, 2020, pursuant to Local Rule CV-16 and Rule 16 of the Federal

Rules of Civil Procedure.

A. COUNSEL FOR THE PARTIES:

   Plaintiff:

Ronald R. Huff
Law Office of Ronald R. Huff
112 S. Crockett St.
Sherman, Texas 75090
903-893-1616
903-813-3265 (facsimile)
ronhuff@gcecisp.com

   Defendants:

John L. Ross
Thompson, Coe, Cousins & Irons, L.L.P.
700 North Pearl Street, Suite 2500
Dallas, Texas 75201
Phone:      (214) 871-8206
Fax:        (214) 871-8209
jross@thompsoncoe.com




                                                                           1
B. STATEMENT OF JURISDICTION:

    Jurisdiction is founded on federal question, specifically 42 U.S.C. § 12101,

et seq. (the AMERICANS   WITH   DISABILITIES ACT of 1990) (“ADA”), as amended; and

29 U.S.C. § 2601, et seq. (the FAMILY       AND   MEDICAL LEAVE ACT) (“FMLA”), as

amended.

C. NATURE OF ACTION:

    Plaintiff’s Position

    1. Plaintiff contends he was discharged in violation of 42 U.S.C. §12101, et

seq. (the AMERICANS      WITH   DISABILITIES ACT of 1990) (“ADA”), as amended,

protecting Plaintiff from discrimination on the basis of disability or perceived

disability.

    2. Plaintiff contends Defendants failed to engage in any inter-active process

to determine what accommodation, if any, was appropriate for his return to

work.

    3. Plaintiff contends he sustained actual damages as a result of Defendants

actions in violation of 42 U.S.C. §12101, et seq. (The Americans with

Disabilities Act of 1990) (“ADA”), as amended.

    4. Plaintiff seeks reasonable and necessary attorney’s fees as provided

under 42 U.S.C. §12101, et seq. (The Americans with Disabilities Act of 1990)

(“ADA”), as amended.

    5. Plaintiff contends he sustained actual damages as provided under 42

U.S.C. §12101, et seq. (The Americans with Disabilities Act of 1990) (“ADA”), as

amended.

    6. Plaintiff contends he was discharged in violation of 29 U.S.C. § 2601, et

seq. (The Family and Medical Leave Act) (“FMLA”), as amended.




                                                                                2
   7. Plaintiff contends Defendants failed to restore Plaintiff to his position or

a similar position when he reported back to work before his FMLA leave

expired.

   8. Plaintiff contends he sustained actual damages as a result of Defendants

actions in violation of 29 U.S.C. § 2601, et seq. (The Family and Medical Leave

Act) (“FMLA”), as amended.

   9. Plaintiff seeks reasonable and necessary attorney’s fees as provided

under 29 U.S.C. § 2601, et seq. (The Family and Medical Leave Act) (“FMLA”),

as amended.

   10. Plaintiff contends he sustained actual damages as provided under 29

U.S.C. § 2601, et seq. (The Family and Medical Leave Act) (“FMLA”), as

amended.

   Defendants’ Position

   Defendants deny Plaintiff’s allegations and reassert all defenses asserted in

their pleadings and the grounds for summary judgment asserted in their

pending motions for summary judgment.

D. CONTENTIONS OF THE PARTIES

   Plaintiff’s Contentions

   1. Plaintiff was employed as a tractor-trailer operated by Defendants from

on or about August 18, 2015 to December 19, 2017.

   2. Plaintiff was approved by Defendants for FMLA leave from on or about

July 16, 2017 to on or about December 20, 2017.

   3. Plaintiff was approved by Defendants’ insurance carrier, Mutual of

Omaha, for short-term disability leave from on or about July 16, 2017 to on or

about December 21, 2017.




                                                                                3
   4. On or about December 19, 2017, Plaintiff presented to Defendants’

offices with a physician’s release to return to work without restrictions on

December 20, 2017.

   5. Plaintiff told Defendants’ representative, Rick Russell, his physician had

fully released him to return to work without restrictions on December 20,

2017. Plaintiff inquired when he was to start back to work.

   6. Defendants’ terminal manager, Rick Russell, told Plaintiff he was

instructed by Ginger Kennemer not to speak with Plaintiff.            Russell told

Plaintiff to call Mike Downs, Defendants’ district supervisor.

   7. Plaintiff telephoned Downs, who told Plaintiff he was instructed by

Ginger Kennemer not to speak with Plaintiff.

   8. Defendants never attempted to contact Plaintiff after this.

   9. Defendants discharged Plaintiff effective March 28, 2018 for alleged job

abandonment as reflected on Defendants’ Personnel Change/Termination form

dated March 28, 2018.

   10. Plaintiff was never informed by Defendants that it had discharged him.

   11. Defendants’ excuse for not speaking with Plaintiff and restoring him to

work is that a lawyer, Mr. Anthony O’Hanlon, inquired by correspondence

dated October 2, 2017, whether a foot injury Plaintiff had previously sustained

on the job was covered by insurance.

   12. Mr. O’Hanlon specifically asked Defendants to contact him about

insurance coverage for the foot injury.

   13. Defendants never attempted to respond to Mr. O’Hanlon.

   14. Defendants’ excuse for not speaking with Plaintiff and restoring him to

work is pretext and is not a legal defense to comply with the FMLA.

   15. Defendants’ decision to not speak with Plaintiff when he presented to

work is a violation of the ADA.


                                                                                4
    16. Defendants knew Plaintiff was considered to be disabled while he was

on leave.

    17. The short-term disability insurance carrier, Mutual of Omaha,

determined Plaintiff to be temporarily disabled effective July 16, 2017 and

informed Defendants of this fact in monthly letters.

    18. Defendants’ decision to discharge Plaintiff effective March 28, 2018

after he filed suit constitutes retaliation under the ADA and FMLA.

    Defendants’ Contentions

    1. Defendants deny each of the foregoing contentions, both factually and

legally.

    2. Defendants’ reiterate the contentions stated in their motions for

summary judgment.

    3. Defendants reiterate the denials of Plaintiff’s allegations asserted in their

pleadings.

    4. Defendants reiterate the affirmative defenses asserted in their responsive

pleadings and motions for summary judgment.

E. STIPULATIONS AND UNCONTESTED FACTS

    None.

F. CONTESTED ISSUES OF FACT AND LAW

    Issues of Law

           Plaintiff’s Issues of Law

    1. Whether Defendants violated 42 U.S.C. §12101, et seq. (The Americans

with Disabilities Act of 1990) (“ADA”), as amended, protecting Plaintiff from

discrimination based on his disability or perceived disability.

    2. Whether Defendants violated 29 U.S.C. § 2601, et seq. (The Family and

Medical Leave Act) (“FMLA”), as amended.



                                                                                  5
   3. Whether Defendants’ proffered reasons for discharge were a pretext for

discrimination.

   4. Whether Plaintiff sustained actual damages because of Defendants’

violation of 42 U.S.C. §12101, et seq. (The Americans with Disabilities Act of

1990) (“ADA”), as amended.

   5. Whether Plaintiff sustained actual damages because of Defendants’

violated 29 U.S.C. § 2601, et seq. (The Family and Medical Leave Act) (“FMLA”),

as amended.

   6. Whether Plaintiff is entitled to reasonable and necessary attorney’s fees.

   7. Whether Plaintiff is entitled to reinstatement.

   Defendants’ Issues of Law:

   1. Whether Defendants are entitled to summary judgment/judgment for the

reasons set forth in their previously filed motion for summary judgment.

   2. Whether Defendants are entitled to judgment or judgment as a matter of

law for the reasons cited in Defendants’ responsive pleadings.

   3. Defendants deny Plaintiff’s allegations in their entirety.

   4. Whether Plaintiff failed to exhaust administrative remedies regarding his

claims—particularly regarding his disparate impact allegation(s), and regarding
CKJ Transport of North Texas, LLC.

   5. Whether Plaintiff was subjected to an adverse personnel action.

   6. Whether Plaintiff was a qualified individual with a disability.

   7. Whether Plaintiff was subjected to a materially adverse personnel action.

   8. Whether Defendant(s) failed to “engage in the interactive process.”

   9. Whether Plaintiff failed to mitigate his damages, if any.

   10. Whether Plaintiff’s own deposition testimony negates his right to relief.




                                                                                   6
   Contested Issues of Fact

       Plaintiff’s Issues of Fact

   1. Whether Defendants discriminated against Plaintiff on the basis of his

disability or perceived disability.

   2. Whether Defendants violated 42 U.S.C. §12101, et seq. (The Americans

with Disabilities Act of 1990) (“ADA”), as amended.

   3. Whether Defendants violated 29 U.S.C. § 2601, et seq. (The Family and

Medical Leave Act) (“FMLA”), as amended.

   4. Whether Defendants’ stated reason for discharging Plaintiff is a pretext,

not true and/or not credible.

   5. Amount of actual damages sustained by Plaintiff.

       Defendants’ Issues of Fact

   1. Whether Plaintiff was subjected to an adverse personnel action.

   2. Whether Plaintiff was a qualified individual with a disability.

   3. Whether Plaintiff was subjected to a materially adverse personnel action.

   4. Whether Defendant(s) failed to “engage in the interactive process.”

   5. Whether Plaintiff failed to mitigate his damages, if any.

   6. Whether Plaintiff suffered any damages.
   7. Whether Plaintiff’s own deposition testimony negates his right to relief.

   8. Whether CKJ Transport of North Texas, LLC, was Plaintiff’s “employer.”

   9. Each of the factual and legal grounds for summary judgment articulated

in Defendants’ motions for summary judgment, briefing, and supporting

documents.

   10, Each of the disputed issues of law and fact stated in Defendants’

summary judgment briefing.




                                                                                  7
G. LIST OF WITNESSES

   Plaintiff’s Witnesses

     Plaintiff’s Witnesses Who Will Be Called:

     David W. Spindle (In Person)
     Rick Russell (In Person and by Deposition)
     Michael Downs (In Person and by Deposition)
     Ginger Kennemer (In Person and by Deposition)

     Plaintiff’s Witnesses Who May Be Called:

     Anthony O’Hanlon (In Person)
     Crystal Dalton (In Person)

     Any and all witnesses offered by Defendant in this trial.

   Defendant’s Witnesses

     Defendant’s Witnesses Who Will Be Called

     Rick Russell
     Michael Downs
     Ginger Kennemer

     Defendant’s Witnesses Who May Be Called

     Crystal Dalton

H. LIST OF EXHIBITS

   Plaintiff's List of Exhibits:

   See Plaintiff’s Exhibit List, attached hereto.

   Any and all exhibits offered by Defendants.

   Defendant’s Exhibits

   See Defendants’ attached Exhibit List.

   Any and all exhibits offered by Plaintiff.




                                                                 8
I. LIST OF ANY PENDING MOTIONS

   1. Defendants’ motion for summary judgment.

   2. Defendants’ motion for sanctions.

   3. The parties’ motions in limine.

J. PROBABLE LENGTH OF TRIAL

   The probable length of trial is three (3) days.

K. MANAGEMENT CONFERENCE LIMITATIONS

   None known at this time.

L. CERTIFICATIONS

   The undersigned counsel for each of the parties in this action do hereby

certify and acknowledge the following:

       1. Full and complete disclosure has been made in accordance with the

   Federal Rules of Civil Procedure and the Court’s orders;

       2. Discovery limitations set forth in the Federal Rules of Civil Procedure,

   the Local Rules, and the Court’s orders have been complied with and not

   altered by agreement or otherwise;
       3. Each exhibit in the List of Exhibits herein:

           (a) is in existence;

           (b) is numbered; and

           (c) has been disclosed and shown to opposing counsel.




                                                                                9
APPROVED AS TO FORM AND SUBSTANCE:

/s/ Ronald R. Huff
Ronald R. Huff (SBN 10185050)
112 South Crockett Street
Sherman, TX 75090
Telephone: (903) 893-1616
Facsimile: (903) 813-3265
ronhuff@gcecisp.com

ATTORNEY FOR PLAINTIFF DAVID W. SPINDLE

John L. Ross
Thompson, Coe, Cousins & Irons, L.L.P.
700 North Pearl Street
Suite 2500
Dallas, Texas 75201
Phone:      (214) 871-8206
Fax:        (214) 871-8209
jross@thompsoncoe.com

ATTORNEYS FOR DEFENDANTS




                                          10
                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

DAVID W. SPINDLE                                        §
                                                        §
vs.                                                     §        CIVIL ACTION NO. 4:18-cv-818
                                                        §
CKJ TRUCKING, LP, ET AL.                                §

                       PLAINTIFF DAVID W. SPINDLE’S TRIAL EXHIBIT LIST


  Plaintiff’s                             Description                Offer   Obj.   Admit Denied
 Exhibit No.
1.                      CKJ Trucking LP Policy & Procedure
                        Manual (CKJ Trucking 000260-286)
2.                      Annual Review dated 3/24/2017 (CKJ
                        Trucking 000073-77)
3.                      Mutual of Omaha STD claim form dated
                        4/12/2017 (CKJ Trucking 000238-240)
4.                      Mutual of Omaha STD claim form dated
                        4/14/2017 (Spindle Depo. Ex. 59/000030)
5.                      Operative Report dated 4/13/2017 (Spindle
                        Depo. Ex. 57/000016-17)
6.                      Mutual of Omaha claim correspondence
                        dated 4/24/2017 (Spindle Depo. Ex.
                        62/000027)
7.                      Return to work note from Dr. Hayes dated
                        4/26/2017 (CKJ Trucking 000236)
8.                      TMC Work Release Form for 7/17-19/2017
                        (DWS – 000025)
9.                      Family Care Clinic patient notes dated
                        7/25/2017 with return to work date of
                        8/26/2017 (Spindle Depo. Ex. 68/000007)
10.                     Mutual of Omaha STD claim form dated
                        7/25/2017 (CKJ Trucking 000505)
11.                     TexomaCare progress notes dated 7/28/2017
                        (Spindle Depo. Ex. 71/000101-102)
12.                     Mutual of Omaha physician statement dated
                        8/8/2017 (Spindle Depo. Ex. 75/000146-147)
13.                     Mutual of Omaha claim correspondence
                        dated 8/11/2017 (Spindle Depo. Ex.
                        77/000142-143)
14.                     Mutual of Omaha STD claim form dated
                        7/28/2017 (Spindle Depo. Ex. 70/000017)
Plaintiff’s Trial Exhibit List – Page 1
15.                     Family Care Clinic Certificate to Return to
                        Work on August 26, 2017 (CKJ Trucking
                        000235)
16.                     Mutual of Omaha claim correspondence
                        dated 8/31/2017 (Spindle Depo. Ex.
                        80/000139)
17.                     TMC Operative Record dated 9/7/2017
                        (Spindle Depo. Ex. 82/000099-100)
18.                     Mutual of Omaha claim correspondence
                        dated 9/21/2017 (Spindle Depo. Ex.
                        83/000133)
19.                     Mutual of Omaha claim correspondence
                        dated 10/12/2017 (Spindle Depo. Ex.
                        89/000127)
20.                     Family Care Clinic Certificate to Return to
                        Work on 12/20/2017 with business records
                        affidavit (DWS – 000389-392)
21.                     Mutual of Omaha claim correspondence
                        dated 1/2/2018 (Spindle Depo. Ex.
                        103/000055)
22.                     Mutual of Omaha claim correspondence to
                        G. Kennemer dated 1/4/2018 (CKJ Trucking
                        000121)
23.                     Letter dated 10/2/2017 from Anthony
                        O’Hanlon to Defendant (CKJ Trucking
                        000142-144)
24.                     Great American Insurance Group
                        correspondence to O’Hanlon dated
                        10/11/2017 (CKJ Trucking 000126)
25.                     Email dated 12/19/2017 from R. Russell to
                        M. Downs and G. Kennemer (CKJ Trucking
                        000525)
26.                     Email dated 2/7/2018 from G. Kennemer to
                        Crystal Dalton (CKJ Trucking 000141)
27.                     Statements dated Feb. 2018 from G.
                        Kennemer to Texas Workforce Commission
                        (Spindle Depo. Ex. 106; specifically pp. 5 &
                        6 of 16)
28.                     Personnel Change/Termination form dated
                        3/28/2019 (CKJ Trucking 000492)
29.                     Direct Deposit Earnings Statement and
                        Driver Weekly Payroll Record dated
                        7/21/2017 for pay period 7/9/2017 to
                        7/15/2017 (DWS – 000339-342)
30.                     2017 W-2 from CKJ Trucking LP (DWS –
Plaintiff’s Trial Exhibit List – Page 2
                        000043)
31.                     2016 W-2 from CKJ Trucking LP (CKJ
                        Trucking 000362)
32.                     Social Security Administration benefit award
                        letter dated 7/23/2019 (DWS - 000388)
33.                     Social Security Administration benefit award
                        letter for 2020 (to be produced upon receipt)
34.                     1099 for 2019 Social Security benefits (to be
                        produced upon receipt in 2020)
35.                     Plaintiff’s most recent pay statement from
                        current employer, if any (to be produced
                        prior to trial setting upon receipt in 2020)
36.                     2019 W-2 from Plaintiff’s current employer,
                        if any (to be produced upon receipt in 2020)

37.                     Demonstrative Exhibit on Damages

                        Oral Deposition of Rick Russell dated
                        5/16/2019, for impeachment purposes only
                        Oral Deposition of Michael Downs dated
                        5/16/2019, for impeachment purposes only
                        Oral Deposition of Ginger Kennemer dated
                        5/17/2019, for impeachment purposes only
                        Defendant’s First Amended Objections and
                        Responses to Plaintiff’s First Interrogatories
                        dated May 11, 2019, for impeachment
                        purposes only

                        Any and all exhibits offered by Defendant




Plaintiff’s Trial Exhibit List – Page 3
                                             DEFENDANTS’ EXHIBITS

      The fact an exhibit is marked for identification does not necessarily mean Defendants will offer the exhibit.

 Additionally, any or all of the marked exhibits may be offered for a limited purposed and not substantively.

 The marking of an exhibit is not any admission or agreement by Defendants that the exhibit is admissible

 (1) substantively into evidence; or (2) for any purpose if offered by Plaintiff.

      Whether an exhibit will actually be offered depends on the (1) Court’s rulings on the parties’ motions in

 limine. (2) the Court’s rulings on the pending motions for summary judgment; (3) evidence offered by Plaintiff;

 and (3) other developments of the trial. Additionally, Defendants reserve the right to offer any exhibit—either

 substantively or for a limited purpose—(1) which is marked for identification by Plaintiff; or (2) to offer exhib-

 its (i) as impeachment or (ii) in rebuttal of issues or matters which could not reasonably have been anticipated

 in advance of the trial.

      Because of the unpredictability of the actual presentation of the evidence depending on the Court’s dispo-

 sition of the pending motions, it is impossible to know at this point which, if any, documents will, in fact, be

 offered into evidence and which may be offered if the need arises.

NO.         DATE                     DESCRIPTION                   OFFERED     NO     P’S       ADM.   ADM. AS
                                                                               OBJ   OBJ’S              LTD.-
                                                                                     (IF ANY)           MOD.
   1.                   Excerpts from Plaintiff’s answers to
                        interrogatories



                                                                                                                 1
NO.    DATE                    DESCRIPTION                 OFFERED   NO     P’S       ADM.   ADM. AS
                                                                     OBJ   OBJ’S              LTD.-
                                                                           (IF ANY)           MOD.
  2.   05/09/09   CKJ     Change/Termination        Form
                  (Depo. Ex. 15)
  3.   01/11/13   Plaintiff’s resignation (Depo. Ex. 18)
  4.   08/18/15   Plaintiff’s Driver Application (Depo.
                  Ex. 22)
  5.   04/08/17   CDL Compliance Certificate ((Depo.
                  Ex. 23)
  6.   09/26/17   Expiration of Plaintiff’s DOT Medical
                  Examiner’s Certificate (Depo. Ex. 38)
  7.   10/02/17   Notice of Claim from           Anthony
                  O’Hanlon (Depo. Ex. 84)
  8.   12/19/17   Rick Russell email (Depo. Ex. 100)
  9.   01/24/18   Texas Workforce Commission records
                  (Depo. Ex. 106)
 10.   01/25/18   Texas Workforce Commission Notice
                  of Application for Unemployment
                  Benefits (Depo. Ex. 107)
 11.   02/01/18   Texas Workforce Commission, state-
                  ment by Plaintiff (Depo. Ex. 108)



                                                                                                       2
NO.    DATE                    DESCRIPTION                  OFFERED   NO     P’S       ADM.   ADM. AS
                                                                      OBJ   OBJ’S              LTD.-
                                                                            (IF ANY)           MOD.
 12.   02/28/18   Texas Workforce Commission         De-
                  termination (Depo. Ex. 112)
 13.   07/25/18   Adult Patient Information, Plaintiff’s
                  patient history provided to Family
                  Care Clinic, Plaintiff listed his occu-
                  pation as “retired” (Depo. Ex. 116)
 14.   08/24/18   Medical Admission form, Texoma
                  Medical Center, plaintiff again re-
                  ported his occupation as “retired”
 15.              Truck driver vacancies (Depo. Ex.
                  123)
 16.              Truck driver vacancies (Depo. Ex.
                  124)
 17.              Truck driver vacancies (Depo. Ex.
                  125)
 18.              Personnel   Manual    (CKJ    000260-
                  000286)
 19.

 20.

 21.


                                                                                                        3
NO.    DATE   DESCRIPTION   OFFERED   NO     P’S       ADM.   ADM. AS
                                      OBJ   OBJ’S              LTD.-
                                            (IF ANY)           MOD.
 22.

 23.

 24.

 25.

 26.

 27.

 28.




                                                                        4
